SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

116
CAF 11-02363
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF K’QUAMERE R. AND SYRIA W.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

LATASHA B., RESPONDENT-APPELLANT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

KIMBERLY S. CONIDI, BUFFALO, FOR PETITIONER-RESPONDENT.

JEFFREY M. HARRINGTON, ATTORNEY FOR THE CHILDREN, WEST SENECA, FOR
K’QUAMERE R. AND SYRIA W.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered April 13, 2011 pursuant to Social Services
Law § 384-b. The order, among other things, transferred guardianship
and custody of the subject children to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from an order that, inter alia, terminated
her parental rights with respect to the subject children on the ground
of mental illness (see Social Services Law § 384–b [4] [c]),
respondent mother contends that Family Court erred in denying her
request for an adjournment to present psychological evidence pursuant
to Social Services Law § 384-b (6) (e). We reject that contention.
The record establishes that the court had already adjourned the
proceedings for three months to permit the mother to call her own
expert, and she failed to do so within that time. Also, the mother
did not demonstrate that the testimony of her expert would be material
and favorable to her (see generally Matter of Kaseem J., 52 AD3d 1321,
1322). Consequently, the court “providently exercised its discretion
in denying [the mother’s] request for an adjournment” (Matter of
Alexander James R., 48 AD3d 820, 821; see generally Matter of Anthony
M., 63 NY2d 270, 283-284).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court